By Judge Melvin R. Hughes, Jr.
hi this grievance appeal Eddie Ransome, an employee of Virginia Commonwealth University, requests a panel hearing. The question for the court is whether this matter is entitled to such consideration for reasons of grievability. The court finds that this case does not present sufficient evidence of grievability and thus the employee is not entitled to a panel hearing.
Ransome was laid off from work without pay in March, 1995. He claims that this was done in retaliation for his filing a grievance which was resolved in his favor in April, 1993. He also claims that other employees with less seniority were not made subject to the lay off while he was.
Ransome was laid off pursuant to a Temporary Work Force Reduction (TWFR) for a period of four months ending June 30, 1995. The record shows there were work related reasons for choosing Ransome over another employee for the lay off. State policy concerning TWFR grants wide discretion in determining which employees are laid off based on die agency’s best interests. Here, there is evidence in the record that the agency’s interests were better served by choosing Ransome because the coworker would have been more difficult to cover in his absence for reasons of assignment and schedule.
As to retaliation, there is no evidence other than a suggestion by Ran-some that the lay off and the prior grievance in 1993 are tied together.
*508The court assesses these matters on a standard of whether the employee has made a prima facie showing of grievability entitling a panel hearing. No such showing has been made here.
For these reasons, the appeal is denied.